Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-2-2005

Franks v. Lehigh
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2971




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Franks v. Lehigh" (2005). 2005 Decisions. Paper 756.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/756


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT

                                      No: 04-2971

                                 TIMOTHY FRANKS,
                                            Appellant

                                             v.

                    COUNTY OF LEHIGH, THOMAS LAZORIK,
                  BRIAN KAHLER, TED KEHM, JANICE E. NESBIT
                       JANE BAKER, RICHARD O. KLOTZ


                      Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                                (Civ. No. 02-cv-02652)

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    July 14, 2005

                 Before: SLOVITER, McKEE and WEIS Circuit Judges

                                 (Filed: August 2, 2005)

                                        OPINION


McKEE, Circuit Judge.

       Timothy Franks asks us to review the District Court’s grant of summary judgment

in favor of his employers in the action he filed against them under the Americans with

Disabilities Act (ADA), codified at 42 U.S.C. § 12101, et seq. For the reasons that

follow, we will affirm.

                                            1
                                              I.

       Because we write primarily for the parties, it is not necessary to recite the facts of

this case in detail. It is sufficient to note that Appellant Franks worked as an accountant

for the County of Lehigh from 1997 until 2001, when he was terminated. Franks suffers

from Type I Diabetes Mellitus (“diabetes”), and during his employment with the County,

he experienced numerous acute hyper- and hypoglycemic attacks that required medical

care. Franks alleges that he is entitled to recover under the ADA because

              his supervisors were overly preoccupied with his diabetic
              condition and were paranoid about their own potential
              personal liability should Franks become injured while at work
              as a result of a diabetic attack. . . . the County manipulated his
              final performance evaluation to reflect a bogus
              ‘unsatisfactory’ rating and create a basis for his termination.

Appellant’s Br. at 3.

       Summary judgement is only appropriate if, “the pleadings, depositions, answers to

interrogatories, and admissions on file, together with [any] affidavits, . . . show that there

is no genuine issue as to any material fact and that the moving party is entitled to

judgment as a matter of law," when the evidence is viewed in the light most favorable to

the nonmoving party. Fed.R.Civ.P. 56©).

       The District Court applied the McDonnell Douglas burden-shifting framework that

so often guides inquiries into employment discrimination. App. 14, citing Shaner v.

Synthes, 204, F.3d 494, 500 (3d Cir. 2000). The court found that Franks proved his prima

facie case, but failed to adequately refute the County’s articulation of a legitimate and

                                               2
non-discriminatory ground for the adverse employment action taken against Franks.

                                            II.

      In Fuentes v. Perskie, 32 F.3d 759 (3d Cir. 1994), we held that:

             [T]o avoid summary judgment, the plaintiff's evidence
             rebutting the employer's proffered legitimate reasons must
             allow a factfinder reasonably to infer that each of the
             employer's proffered non-discriminatory reasons . . . was
             either a post hoc fabrication or otherwise did not actually
             motivate the employment action (that is, the proffered reason
             is a pretext).

             To discredit the employer's proffered reason, however, the
             plaintiff cannot simply show that the employer's decision was
             wrong or mistaken, since the factual dispute at issue is
             whether discriminatory animus motivated the employer, not
             whether the employer is wise, shrewd, prudent, or competent.
             . . . Rather, the non-moving plaintiff must demonstrate such
             weaknesses, implausibilities, inconsistencies, incoherencies,
             or contradictions in the employer's proffered legitimate
             reasons for its action that a reasonable factfinder could
             rationally find them “unworthy of credence,” . . . and hence
             infer “that the employer did not act for (the asserted) non-
             discriminatory reasons.”


Fuentes, 32 F.3d at 765 (internal citations omitted). The County cited Franks’

incompetence as reflected in performance evaluations over the course of two years, as the

reason he was terminated. Franks sought to discredit this proffered reason by alleging

inconsistencies in the evaluation scheme as a whole. As the District Court summarized:

             For example, the point is made that . . . what are apparently
             similar grades assigned in a portion of the 1999 evaluation,
             which resulted in an overall satisfactory rating, are
             inconsistent with . . . what are given as comparable readings,


                                            3
              but with a different bottom line in the 2000 evaluation.

App. 18. Judge Pollak recognized a lack of coherence in the testimony of Franks’s

supervisors in their explanation of the weighting of the various evaluation factors. App.

19. However, Judge Pollak concluded that the inconsistencies did not demonstrate that

the employer’s stated rationale was a pretext, nor that the employer was motivated by

discriminatory animus. App. 26. In a well-reasoned and thorough oral ruling, Judge

Pollak explained why the defendants were entitled to summary judgment as a matter of

law, and we can add little to his discussion. See App. 009-028. Accordingly, we will

affirm substantially for the reasons set forth by the District Court in its ruling from the

bench on December 1, 2004.




                                               4